Citation Nr: 0115826	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
right ear hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1952 through 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for an 
increased disability rating for his service connected right 
ear hearing loss.


REMAND

In September 1999, the veteran filed a claim for an increased 
disability rating for his service-connected right ear hearing 
loss, rated as 10 percent disabling.  In support of his 
claim, the veteran forwarded copies of private records from 
audiological examinations.  The veteran had been granted 
service connection for this disability in June 1955.

In connection with this claim, the veteran underwent a 
Department of Veterans Affairs (VA) audiological examination 
in May 2000.  The examination report states the following:

Veteran demonstrated NOC behavior, even 
after reinstruction and today's test 
results are not suitable for rating 
purposes.  There is a high probability 
that the right ear has a profound 
sensorineural hearing loss with no 
measurable hearing.  The left ear in all 
likelihood, has a hearing impairment - 
but certainly not in the profound hearing 
loss range where his responses were 
obtained today . . . Will be happy to re-
evaluate veteran if Rating Board feels it 
is necessary.

The rating decision issued in May 2000, which was based on 
the results from this examination, continued the veteran's 10 
percent disability evaluation.
Thereafter, the veteran expressed his disagreement with this 
decision in a Notice of Disagreement (NOD) filed in June 
2000.  In his NOD, the veteran requested a second rating 
examination because of the "attitude" the examiner 
demonstrated toward him during the May examination.  The 
veteran stated that he believed the examiner's attitude was 
evident in the reasons and bases section of the rating 
decision where it was reported that the VA examiner described 
the veteran as "noncompliant with audio testing."

The RO issued a Statement of the Case (SOC) in July 2000.  In 
August 2000, the veteran perfected his appeal and again 
requested a new audiological examination.

In December 2000, the veteran underwent a second audiological 
evaluation.  However, the examination was conducted by the 
same examiner as in May 2000.  The findings of this 
examination are essentially the same as the May 2000 
examination:

Today's test results are again not 
suitable for Rating Purposes.  Veteran 
demonstrated NOC behavior and no 
responses were obtained to the limits of 
the audiometer from either ear.  
Responses of this nature would imply a 
profound hearing loss with no measurable 
hearing in either ear.  However, these 
findings are inconsistent with the 
veteran's verbal replies to queries 
during the History taking session.  These 
replies suggest that a hearing loss for 
the better ear - which history and 
previous testing indicate to be the left 
ear - would at worst be in the moderate 
range and possibly could be better.  In 
the opinion of this examiner, today's 
test results do not reflect veteran's 
true hearing abilities.  If additional 
hearing evaluation is requested, I 
suggest veteran be scheduled with another 
clinician.

The Supplemental Statement of the Case (SSOC) issued in 
December 2000 continued the veteran's 10 percent disability 
evaluation.  In January 2001, the veteran submitted a 
statement in which he expressed his dismay with the December 
2000 examination.  He was quite displeased that the second 
examination was performed by the original examiner, who had 
conducted the first examination in a manner described by the 
veteran as "adversarial."  The veteran stated that the 
examiner told him "He 'was not going to give me anything' 
for my left ear".  The veteran further stated that the 
examiner informed the veteran that if the veteran cooperated 
with him, the examiner would say that the veteran's 
disability was service-connected.  The Board notes that in 
this statement, as in other statements associated with the 
claims file, the veteran states that he reads lips.  However, 
this has never been noted on the VA examination reports.  The 
Board believes the veteran's ability to read lips may enable 
him to respond to the examiner's verbal inquiries and provide 
appropriate responses, and, in turn, explain his inability to 
respond to the audio frequencies.  The veteran has requested 
to be scheduled for a third audiological examination with a 
different examiner.  Based upon a thorough review of the 
evidence associated with the claims file, the Board concludes 
that an audiological examination of the veteran, conducted by 
an audiologist who has not previously examined the veteran, 
is necessary before a determination may be rendered in this 
matter.  

Furthermore, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).

Accordingly, this case is REMANDED for the following:

1. The veteran should be scheduled 
for a VA audiological examination, 
conducted by a an audiologist who 
has not examined or treated the 
veteran previously, to determine 
the extent of his hearing loss.  
His claims folder must be reviewed 
by the examiner in conjunction with 
the examination.  All findings 
should be reported in detail.

2. The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.

When the foregoing development is completed, the RO should 
review the claim.  If the benefit sought on appeal remains 
denied, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

